[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT         FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               July 11, 2005
                                No. 04-16435
                                                            THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                     D.C. Docket No. 04-00082-CR-3-LAC

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

JOSEPH SHANE COOLEY,
                                                         Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Northern District of Florida
                         _________________________

                                 (July 11, 2005)

Before CARNES, BARKETT and MARCUS, Circuit Judges

PER CURIAM:

      Robert A. Dennis, Jr., appointed counsel for Joseph Shane Cooley in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Cooley’s conviction and

sentence are AFFIRMED.




                                         2